Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S AMENDMENT
1.	Applicant's amendment dated 11/30/21 in which claims 17-20 were canceled has been entered of record. Because applicant's amendment has canceled claims drawn to a distinct invention, the restriction requirement (dated 10/21/21) is now moot. New claims 21-24 were added. 
Allowable Subject Matter


2.	Claims 1-16 and 21-24 are allowed.
3. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "performing a first etching process to etch back the upper dielectric layer using the lower etch stop layer as an etch endpoint” (claim 1); "performing a first etching process to etch back the upper dielectric layer using the lower etch stop layer as an etch endpoint to stop the upper dielectric layer etch back” (claim 13); or "forming a lower etch stop layer on the sidewall spacer layer, the lower etch stop layer being separated from the lower dielectric layer by the sidewall spacer layer; and forming an upper dielectric layer on the lower etch stop layer” (claim 21) as instantly claimed and in combination with the additionally claimed method steps.

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818